It is my opinion that the excerpts from the charge complained of in special grounds 3 and 4 of the amended motion for a new trial state correct legal principles applicable to this case. Indeed, the grounds of the motion wherein error is assigned thereon concede that these principles of law may be correct, but further contend that the same were misleading, confusing, and not applicable to this case.
Where the law charged by the court is correct, it is never presumed to be harmful, and it is incumbent upon the movant not only to show error but injury. See Veal v. Barber, 197 Ga. 555,564 (30 S.E.2d 252), where it is stated, "Inapplicability alone does not constitute reversible error. Injury to the complainant must be shown."
It is my opinion that these excerpts were neither erroneous nor harmful. The charge, when construed as a whole, is full and comprehensive, and, thus construed, eliminates the probability of the jury having been confused by the excerpts of which complaint is made. The judgment of the trial court, in my opinion, should be affirmed. *Page 560